Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on August 23, 2021 is acknowledged.
3.	Claims 2-4 and 9-11 have been cancelled.
4.	Claims 1, 5-8 and 12-14 are pending in this application and examined on the merits in this office action.


Withdrawn Objections and Rejections
5.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
6.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
7.	Objection to claims 1 and 8 is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Objection to claims 1-14 is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Objection to claims 5-6 and 13-14 is hereby withdrawn in view of Applicant’s amendment to the claims.

11.	Rejections to claims 3-4 and 10-11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 8-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims. Please note: Claims 1-7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for reasons set forth below.
13.	Rejection of claims 8-14 under 35 U.S.C. 101, is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 8-14 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
15.	Rejection of claims 1, 3, 5-8, 10 and 12-14 under 35 U.S.C. 102(a)(1) as being anticipated by Lovejoy et al (US 2008/0318854, filed with IDS) as evidenced by Merck Manual (Posttraumatic Stress Disorder, pp. 1-3, assessed 3/17/2021, previously cited), is hereby withdrawn in view of Applicant’s amendment to the claims. Please note: Applicant did not respond to this rejection.




Maintained and Revised Rejections
35 U.S.C. 112(a)
16.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1 and 5-7 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating post-traumatic stress disorder, does not reasonably provide enablement for preventing post-traumatic stress disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Please note: this rejection is maintained and revised in view of Applicant’s amendment of claims 8 and 12-14.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are 

(1) The nature of the invention and (5) The breadth of the claims:
          The claims are drawn to a method for preventing and/or treating post-traumatic stress disorder in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a teneurin c-terminal associated peptide-1 (TCAP-1 peptide), or a pharmaceutically acceptable salt or ester thereof or a pharmaceutical composition comprising same, wherein the amino acid sequence of TCAP-1 peptide consists essentially of: (i) an amino acid sequence of SEQ ID NOs: 1-3 or having at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-3.
  
(2) The state of the prior art:
          In regards to “preventing post-traumatic stress disorder”, the Merck manual indicates that “Posttraumatic stress disorder (PTSD) is recurring, intrusive recollections of an overwhelming traumatic event; recollections last > 1 month and begin within 6 months of the event.” (see Merck Manual, “Posttraumatic Stress Disorder, page 1, top). The Merck manual indicates that “when terrible things happen, many people are lastingly affected; in some, the effects are so persistent and severe that they are debilitating and constitute a disorder. Generally, events likely to evoke PTSD are those that invoke feeling of fear, helplessness, or horror.” (see Merck Manual, “Posttraumatic Stress Disorder, page 1, 2nd paragraph). The Merck manual indicates that ‘symptoms of 
	The art recognizes that the posttraumatic stress disorder occurs due to an overwhelming traumatic event. Therefore, a traumatic event must occur prior to any treatment of the disorder.

(3) The relative skill of those in the art:
             The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to posttraumatic stress disorder (PTSD). Since the activity is based on 
(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	    Applicant discloses that “”Preventing” as used herein in reference to preventing PTSD or PTSD onset means in the context of administering a TACP-1 peptide to a patient post-traumatic event(s) to minimize risk of developing TPSD.” (see paragraph [0035]). Working Example discloses a method of making TCAP-1 composition (see paragraphs [0075]-[0084]). The working example 1 discloses open field test in stressor environment of TCAP-1 treated animals (see paragraphs [0085]-[0091]). Working Example 2 discloses clinical trials in a PTSD animal models (see paragraphs [0092]-[0098]). Working Example 3 discloses experiments on the mouse chronic social defeat (CSD) model where the C57B1/6J mice are exposed to chronic stress by aggressor mice for a defined period of 15 days (see paragraphs [0099]-[0106]). Working Example 4 discloses open field test on the CSD model from Example 3 (see paragraphs [0107]-[0109]). Working examples 5 and 6 describe mice stressed with opiate administration (see paragraph [0110]-[0117]). Working Example 7 describes extended behavior activity in a severe restraint model and describe the changes in a stress related biomarker such as corticosterone (see paragraphs [0118]-[0121]).
PREVENT ALL” from the post-traumatic stress disorder. 
          Since it is unclear who would develop post-traumatic stress disorder, more guidance is necessary. Since the prior art is still unclear as to who are susceptible to post-traumatic stress disorder and that it takes up to 6 months to develop the disorder, the difficulties in extrapolating the in vivo data on those who are already suffering from stressor induced animal to those who may suffer PTSD in the future, more guidance is necessary.

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible to post-traumatic stress disorder (PTSD), and the Applicant has not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the TACP-1 peptide would be effective in preventing PTSD.

Response to Applicant’s Arguments
18.	Applicant argues that “…in the interest of expediting prosecution and while maintaining the right to pursue the claims for “prevention” in a continuation application, Applicants have removed the “preventing” recitation”.



35 U.S.C. 102
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
21.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


22.	Claim(s) 1, 5-8 and 12-14 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovejoy et al (US 2006/0035318, filed with IDS and cited in the previous office action). Please note: This rejection is maintained and revised in view of Applicant’s amendment to the claims.
23.	Lovejoy et al teach instant SEQ ID NOs: 1-3 (see SEQ ID NOs: 38, 70 and 101, respectively). Lovejoy et al teach a method of treating mood disorders, such as post-amidation signal was indicated by the GKR amino acid motif immediately adjacent to the 40-41 residue carboxy terminal sequence and TAA stop codon. 40 residues upstream, a PC-7-like cleavage signal was present immediately followed by a glutamine suggesting that the putative free peptide would begin with a pyroglutamic acid. This cleavage site is not necessarily processed in the normal way and can create a 40 or 41 amino acid residue mature peptide (starting at 43 or 44 amino acid residues upstream from the stop codon)” (see paragraph [0246]). Lovejoy et al teach an isolated teneurin c-terminal associated peptide which as the amino acid sequence as shown in  SEQ ID NOs:13-14, 21-22…38…70…101…(see claim 8) further comprising an amidation signal sequence at the carboxy terminus (see claim 9 and paragraph [0011]). Lovejoy et al teach a method of modulating the stress response in an animal, preferably a human, by administering to said animal an effective amount of TCAP, preferably TCAP-1 peptide (see paragraph [0040]), meeting the limitation of instant claims 7 and 14. Since the reference teaches ALL of the active method steps, i.e., the same composition and the same patient population, the reference anticipates instant claims 1, 5-8 and 12-14.



Response to Applicant’s Arguments
24.	Applicant argues that “The Applicant has discovered an improvement in the resilience of the claimed peptide when the glutamine is in the form of pyroglutamic acid. The current Office Action fails to identify where Lovejoy et al have identified the improved peptide formed when the glutamine in the form of pyroglutamic acid.”
25.	Applicant’s arguments have been fully considered but have not been found persuasive. Applicant is reminded that the rejection is under 35 U.S.C. 102 (anticipation), not 35 U.S.C. 103 (obviousness type). Applicant’s arguments in regards to “improvement in resilience of the claimed peptide when the glutamine is in the form of pyroglutamic acid” is not a consideration in an anticipation rejection. MPEP 716.02(a) indicates that “Greater than expected results are evidence of nonobviousness”, “superiority of a property shared with the prior art is evidence of nonobviousness”, “presence of an unexpected property is evidence of nonobviousness” and “absence of an expected property is evidence of nonobviousness”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improvement in the resilience of the claimed peptide when the glutamine is in the form of pyroglutamic acid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



New Objections
26.	Claims 1 and 8 are objected to for the following: Claims 1 and 8 recite, “…(i) an amino acid sequence of SEQ ID NOs: 1, 2, or 3…(b) when the amino terminal amino acid of said peptide is a glutamine in the form of pyroglutamic acid.” Applicant is advised to amend the claims to recite, “…, the glutamine is in the form of pyroglutamic acid.” 

New Rejections
35 U.S.C. 112(b)
27.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


28.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
29.	Claims 5-6 depend from cancelled claim 3, and claims 12-13 depend from cancelled claim 10. Claims cannot depend from a cancelled claim. Therefore, the metes and bounds of claims 5-6 and 12-13 are. Applicant can overcome this rejection by correcting the dependency of claims 5-6 and 12-13. For compact prosecution, the Examiner is interpreting claims 5-6 depend form claim 1 and claims 12-13 depend from claim 8.


35 U.S.C. 112(d)
30.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

31.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
32.	Claims 5 and 6 recite, “…wherein the TCAP-1 peptide is SEQ ID NO: 1” and “…wherein the TCAP-1 peptide is SEQ ID NO: 2.” Claims 5-6 depend from claim 3 (please see 35 U.S.C. 112(b) rejection above to see how the Examiner is interpreting the dependency of claims 5 and 6). Claim 1 has been amended to recite, “…said TCAP-1 peptide consists essentially of: (i) an amino acid sequence of SEQ ID NOs: 1, 2, or comprising SEQ ID NOs: 1, 2 or 3, or having at least 95% identity to SEQ ID NOs: 1, 2 or 3. The peptides can be longer than SEQ ID NOs: 1, 2 or 3, and the N-terminal amino acid is a pyroglutamic acid. However, claims 5 and 6 recite that “…the TCAP-1 peptide is SEQ ID NO: 1” and “…the TCAP-1 peptide is SEQ ID NO: 2”. Instant SEQ ID NOs: 1 and 2 are 41mer peptide sequences and both have glutamines at the N-terminal end. They do not have a pyroglutamic acid at the N-terminal end. Therefore, claims 5-6 do not further limit instant claim 1.
33.	Claims 12 and 13 recite, “…wherein the TCAP-1 peptide is SEQ ID NO: 1” and “…wherein the TCAP-1 peptide is SEQ ID NO: 2.” Claims 12-13 depend from claim 10 (please see 35 U.S.C. 112(b) rejection above to see how the Examiner is interpreting the dependency of claims 12 and 13). Claim 8 has been amended to recite, “…the TCAP-1 peptide consists essentially of: (i) an amino acid sequence of SEQ ID NOs: 1, 2, or 3 or having at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2 or 3; wherein (a) the carboxy terminal end of…and (b) when the amino terminal amino acid of said peptide is a glutamine in the form of pyroglutamic acid.” The instant specification does not fully define what is comprising SEQ ID NOs: 1, 2 or 3, or having at least 95% identity to SEQ ID NOs: 1, 2 or 3. The peptides can be longer than SEQ ID NOs: 1, 2 or 3, and the N-terminal amino acid is a pyroglutamic acid. However, claims 5 and 6 recite that “…the TCAP-1 peptide is SEQ ID NO: 1” and “…the TCAP-1 peptide is SEQ ID NO: 2”. Instant SEQ ID NOs: 1 and 2 are 41mer peptide sequences and both have glutamines at the N-terminal end. They do not have a pyroglutamic acid at the N-terminal end. Therefore, claims 12-13 do not further limit instant claim 8.


Substantial Duplicate
34.	Applicant is advised that should claims 1 and 5-7 be found allowable, claims 8 and 12-14 will be objected to under 37 CFR 1.75 as being substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in working, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 706.03(k). 

    PNG
    media_image1.png
    417
    593
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    89
    582
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    376
    593
    media_image3.png
    Greyscale




CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JULIE HA/Primary Examiner, Art Unit 1654